REGAN, Judge.
Plaintiff, James R. Rood, the operator of a motor vehicle, instituted this suit against Christopher A. Bertucci, Sr., the father of Christopher A. Bertucci, Jr., and the Pacific Indemnity Company, the collision insurer of Christopher Bertucci, Jr., endeavoring to recover $10,0001 representing damages for personal injuries and medical expenses incurred as a result of a head-on collision which occurred on June 14, 1956, between the plaintiff’s vehicle and Bertuc-ci’s near Marrero, Louisiana. The plaintiff asserted that the proximate cause of the accident was the negligence of Bertucci, Jr.
The defendants answered and denied negligence; in the alternative, they pleaded the contributory negligence of the plaintiff.
The exceptions of no right or cause of action were then pleaded by the defendants, who declared that Bertucci, Jr. was an emancipated minor when the collision occurred and that he was not on a mission for his father, therefore he was not liable for the torts of his son. These exceptions were maintained, thus dismissing the- suit as to Bertucci, Sr.
From a judgment in favor of defendant Pacific Indemnity Company dismissing the plaintiff’s suit, he has prosecuted this appeal.
This litigation, emanates from the same accident, the facts and pertinent issues thereof are identical with those revealed in the case of Borey v. Rood and Pacific Indemnity Company, La.App., 140 So.2d 158, in which the opinion and decree were handed down this day; therefore, for the reasons stated therein, this judgment is affirmed.
Affirmed.

. The sum originally requested was $35,-792.59, which was reduced to $10,000 by stipulation between counsel for Rood and the Pacific Indemnity Company.